         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 1 of 19



 1   EDWARD J. WYNNE, SBN 165819
     ewynne@wynnelawfirm.com
 2   GEORGE R. NEMIROFF, SBN 262058
     gnemiroff@wynnelawfirm.com
 3   WYNNE LAW FIRM
     Wood Island
 4   80 E. Sir Francis Drake Blvd., Ste. 3G
     Larkspur, CA 94939
 5   Telephone: (415) 461-6400
     Facsimile: (415) 461-3900
 6
     Attorneys for Plaintiffs and the putative class
 7

 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
     LAURA LOPEZ, SAM WILLIS, individually and         Case No. 18-cv-02346-VC
12   on behalf of all others similarly situated,
13                 Plaintiffs,
                                                       PLAINTIFFS’ OPPOSITION TO
14         v.                                          DEFENDANT’S EX PARTE APPLICATION
                                                       FOR A NO CONTACT ORDER,
15   BANK OF AMERICA, NATIONAL                         PROTECTIVE ORDER, OR TEMPORARY
     ASSOCIATION and DOES 1 through 10,                RESTRAINING ORDER
16   inclusive,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28


           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
           Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 2 of 19



 1                                                       TABLE OF CONTENTS

 2
     I.      RELEVANT FACTS AND PROCEDURAL BACKGROUND ............................................2
 3
             A.        A Privacy Notice Was Sent to the Putative Class .......................................................2
 4
             B.        The Class Certification Proceedings ...........................................................................3
 5
             C.        Plaintiffs’ Counsel’s Limited Contacts With Three Putative Class Members ............3
 6
                       1.         John Moon .......................................................................................................3
 7
                       2.         Ramona Bostani...............................................................................................4
 8
                       3.         Greg Jewett ......................................................................................................4
 9
                       4.         Wilbur Cabrera ................................................................................................4
10
             D.        Defendant’s Scant Evidence in Support of the Ex Parte Application
11                     (Annotated) ..................................................................................................................4
12                     1.         Declaration of John Moon ...............................................................................4
13                     2.         Declaration of Defense Counsel Ashley Li .....................................................5
14           E.        Defense Counsel Notified Plaintiffs’ Counsel of The “Emergency” Ex Parte
                       Application 40 Minutes Before Filing .........................................................................7
15
     II.     LEGAL ARGUMENT ............................................................................................................7
16
             A.        Plaintiffs’ Counsel In No Way Abused, Coerced, Intimidated, Misled Or Did
17                     Anything Improper in Contacting the Declarants .......................................................7
18                     1.         Legal Standard .................................................................................................7
19                     2.         Defendant’s Bad Faith Misrepresentations and Omissions of Evidence.........8
20                                a.         The LinkedIn Message Sent To The Declarants Was Benign
                                             And In No Way Abusive, Coercive, Intimidating, Misleading Or
21                                           Improper ..............................................................................................8
22                                b.         The Moon Declaration Contains A Material Misrepresentation .........8
23                                c.         The Li Declaration Is Misleading and Omits Critical Evidence .........9
24                                           i.         Defense Counsel Omits Ms. Bostani’s Conversation
                                                        With Plaintiffs’ Counsel In Bad Faith .....................................9
25
                                             ii.        Defense Counsel Attributes Mr. Jewett’s “Big Mistake”
26                                                      Comment To Plaintiffs’ Counsel In Bad Faith ......................10
27                                           iii.       Defendant Does Not Present Credible Evidence Of A
                                                        “Campaign” ...........................................................................10
28
                                                                           i

            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                  18-cv-02346-VC
            Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 3 of 19


                        3.         Class Counsel Is Fulfilling Its Duty to the Putative Class And Is
 1                                 Adequate ........................................................................................................10
 2                                 a.         Defendant Filed The Frivolous Application To Vex, Harass and
                                              Annoy Plaintiffs’ Counsel In the Preparation Of The Reply In
 3                                            the Class Certification Proceedings ...................................................10
 4                                 b.         Defendant Filed The Frivolous Application To Manufacture
                                              Misconduct By Plaintiffs’ Counsel ...................................................11
 5
                                   c.         Defendant Filed The Frivolous Application To Embarrass and
 6                                            Humiliate Plaintiffs’ Counsel ............................................................11
 7            B.        Defendant Has Not Met Its Burden To Be Granted A TRO Because There Is
                        No Evidence Whatsoever of Wrongdoing By Plaintiffs’ Counsel ............................12
 8
                        1.         Defendant Has No Likelihood Of Being Successful On The Merits ............12
 9
                        2.         The Bank and the Declarants Have No Risk of Irreparable Harm ................13
10
                        3.         The Balance of Hardships Do Not Weigh In The Bank’s Favor ...................14
11
                        4.         An Injunction Will Not Serve The Public Interest ........................................14
12
              C.        Defendant Willfully Failed To Comply With Court’s Standing Order
13                      Regarding Emergency Applications ..........................................................................14
14            D.        The Court Should Issue Rule 11 Sanctions Under the Court’s Inherent
                        Authority....................................................................................................................14
15
     III.     CONCLUSION .....................................................................................................................15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            ii

             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                   18-cv-02346-VC
           Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 4 of 19



 1                                                       TABLE OF AUTHORITIES

 2                                                              FEDERAL CASES
 3   Arrendondo v. Delano Farms Co.,
           No. CV F 09-1247 LJO DLB, 2010 WL 3212000 (E.D. Cal. Aug. 10, 2010)........................ 13
 4
     Chambers v. NASCO,
 5        501 US 32, 43 (1991) .............................................................................................................. 15
 6   Chevron U.S.A., Inc. v. M & M Petroleum Servs.,
           658 F.3d 948 (9th Cir. 2011) ................................................................................................... 12
 7
     Estakhrian v. Obenstein,
 8          No. CV 11-3480 FMO (CWX), 2017 WL 2661616 (C.D. Cal. June 20, 2017) ..................... 13
 9   Grewe v. Cobalt Mortgage,
           C16-577-JCC, 2016 WL 4547131 (W.D. Wash. Sept. 1, 2016) ............................................. 13
10
     Methode Electronics v. Adam Technologies,
11         371 F3d 923 (7th Cir. 2004) .................................................................................................... 15
12   O’Connor, v. Uber Technologies,
           2013 WL 6407583 (N.D. Cal. Dec. 6, 2013) ............................................................................ 8
13
     Roadway Express, Inc. v. Piper,
14        447 U.S. 752 ............................................................................................................................ 15
15   Toyo Tire Holdings of Ams. Inc. v. Cont’l Tire Am, Inc.,
            609 F.3d 975 (9th Cir. 2010) ................................................................................................... 12
16
     Winter v. Natural Res. Def. Council, Inc.,
17          555 U.S. 7 (2008) .................................................................................................................... 13
18                                                                 STATE CASES
19   Duran v. U.S. Bank National Assn.,
           59 Cal.4th 1 (2014) .................................................................................................................. 12
20
     Parris v. Superior Court,
21          109 Cal.App.4th 285 (2003) ...................................................................................................... 7
22   Sav-On Drug Stores, Inc. v. Superior Court,
           34 Cal.4th 319 (2004) .............................................................................................................. 12
23
                                               STATUTES, RULES & REGULATIONS
24
     Fed. R. Civ. P.,
25          Rule 11........................................................................................................................... 2, 14, 15
26

27

28
                                                                             iii

              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                    18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 5 of 19


                                                INTRODUCTION
 1
            Defendant’s Ex Parte Application is malicious, offensive, reckless, misleading and utterly
 2
     frivolous. Defendant has violated the Court’s standing order by bringing this Application without
 3
     meeting and conferring prior to doing so and has made scurrilous accusations in a desperate and
 4   pathetic gambit to manufacture misconduct by Plaintiffs’ counsel in an attempt to deflect this Court’s
 5   attention from the Court-invited sanctions motion filed by Plaintiffs’ counsel.
 6          Plaintiffs’ counsel attempted to contact only those putative class members who submitted

 7   declarations in support of Defendant’s Opposition to Class Certification. The contacts were entirely
     benign. In a failed attempt to manufacture misconduct, Defendant has presented evidence rife with
 8
     inadmissible hearsay, and materially misrepresents and/or omits critical information regarding Mr.
 9
     Wynne’s attempted contacts with these putative class members. Defendant’s entire argument rests of
10
     just one class member declaration and a hearsay-riddled declaration of defense counsel Ashley Li.
11          John Moon stated that he was “aggravated” by Plaintiffs’ counsel’s attempts to contact him.
12   Mr. Moon, however, omits a significant fact. Mr. Moon accepted Plaintiffs’ counsel’s LinkedIn friend
13   request. Moreover, Mr. Wynne did not know that he had accidentally called Mr. Moon’s mother when
     he left a voicemail message for Mr. Moon. Mr. Wynne never spoke to Mr. Moon.
14
            Ramona Bostani did not submit a declaration. Instead, defense counsel Ashley Li improperly
15
     testifies for her. Ms. Li attaches an email where Ms. Bostani concludes she is being harassed by
16
     Plaintiffs’ counsel. Bostani also omits a critical fact. Ms. Bostani fails to divulge that she had a cordial
17   15-minute phone call with Mr. Wynne. Defense counsel does not even try to characterize the brief call
18   Mr. Wynne had with Ms. Bostani’s mother because the entire exchange consisted of Ms. Bostani’s
19   mother offering to pass along a message to her daughter with Mr. Wynne’s name and number.

20          Gregory Jewett and Mr. Wynne spoke for less than 30 seconds after Mr. Jewett indicated he
     did not want to speak with Mr. Wynne. Defense counsel then attributed the phrase “big mistake” to
21
     Mr. Wynne when Ms. Li’s declaration clearly reflects it was Mr. Jewett’s words (or more likely
22
     defense counsel’s). The phrase is then repeatedly misrepresented throughout the Application.
23          Plaintiffs’ counsel never spoke with John Moon, Wilbur Cabrera or Luis Navarro.
24          Significantly, not one of these individuals opted-out via the privacy notice. By not opting-out
25   there was a distinct possibility they would be contacted in this litigation. Indeed, by injecting

26   themselves into this litigation at the behest of their current employer, it was a near certainty that they
     would be contacted by Plaintiffs’ counsel. Defendant concedes that there is nothing inherently
27
     improper about Plaintiffs’ counsel contacting these individuals. Plaintiffs’ counsel was fulfilling his
28
                                                         1

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 6 of 19


     duties to prosecute this case on behalf of the putative class and Defendant has presented no evidence
 1
     that he abused, coerced, mislead or did anything improper to the SBBs he attempted to contact.
 2
             The circumstances surrounding the filing of the Application is further evidence that the
 3   Application was filed in bad faith. Plaintiffs’ counsel had ceased attempting to contact any of the
 4   putative class members as of May 29, 2019. Defense counsel filed the Application a week later on
 5   June 5, 2019. By then, Defense counsel must have known that Plaintiffs’ counsel had ceased

 6   attempting to contact these putative class members yet filed it anyway. The Application repeatedly
     speaks to a “campaign” while implying that defense counsel cannot know the full extent of Plaintiffs’
 7
     counsel’s activities. Defendant only had five declarants. There was no “campaign.”
 8
             Defense counsel could have learned of the extent of Plaintiffs’ counsel’s contacts if they had
 9
     simply reached out to Plaintiffs’ counsel -- something they have failed to do throughout this litigation.
10   Defense counsel was not interested in finding the truth. They wanted to deflect the Court’s attention
11   from their own sanctionable conduct in ignoring not one, but two, of this Court’s orders.
12           Defense counsel made a “big mistake” by filing the Application and it should be denied in its
     entirety. Defendant and its counsel’s actions warrant the full measure of this Court’s inherent
13
     disciplinary authority under Rule 11. Plaintiffs served Defendant with a proposed Rule 11 motion on
14
     June 14, 2019 pursuant to Fed. R. Civ. P. Rule 11(c)(2). (Declaration of Edward J. Wynne (“Decl. of
15
     Wynne”), ¶ 2, Ex. 1.) Plaintiffs will file their Rule 11 Motion at the Court’s invitation.
16      I.       RELEVANT FACTS AND PROCEDURAL BACKGROUND
17           A. A Privacy Notice Was Sent to the Putative Class
18           On December 14, 2018, a third-party administrator sent a privacy notice to the putative class

19   of Small Business Bankers (“SBB(s)”). (Decl. of Wynne, ¶ 3, Ex. 2.) The first paragraph of the notice
     makes clear why the PCM received the notice:
20
             This letter is notify you that Ms. Lopez and Mr. Willis’ attorneys in the above-
21           captioned case are seeking to obtain your name, home address, personal email address
             and home telephone number (if available) so that they may communicate with you
22           about the allegations made in the lawsuit brought by Plaintiffs. It is entirely your
23           choice whether or not to have your personal contact information disclosed to Plaintiffs’
             attorneys. (Id.)
24
     The privacy notice explains the nature of the claims of the action and the parties’ respective contrary
25
     positions. (Id.) The last substantive portion of the privacy notice states:
26           You are entitled to object to Plaintiffs’ attorneys receiving your name, home address,
27           personal email address and home telephone number(s). If you do not note your
             objection by completing and returning the enclosed postcard, BofA will provide
28
                                                         2

             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                   18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 7 of 19


            your personal contact information (to the extent BofA has this information), and
 1          you may be contacted by Plaintiffs’ counsel. Whether or not you return the postcard
 2          or otherwise respond to this letter, in the event you are contacted by counsel, you are
            under no obligation to provide information to or discuss this lawsuit with attorneys for
 3          either Plaintiffs or Defendant. (Id.)

 4          After identifying Plaintiffs’ counsel, the privacy notice concludes by informing the putative
     class member of their privacy rights to keep their contact information private:
 5
            IF YOU DO NOT WANT YOUR NAME, HOME ADDRESS, EMAIL ADDRESS
 6          AND TELEPHONE NUMBER TO BE PROVIDED TO PLAINTIFFS OR
            THEIR ATTORNEY, YOU MUST COMPLETE AND RETURN THE
 7
            ENCLOSED POSTCARD. IT MUST BE MAILED BY JANUARY 14, 2019.
 8          IF YOU RETURN THE POSTCARD, YOUR CONTACT INFORMATION
            WILL NOT BE DISCLOSED BY BANK OF AMERICA TO PLAINTIFFS’
 9          COUNSEL. (Id.)
10          Ramona Bostani, Wilbur Cabrera, Gregory Jewett, John Moon and Luis Navarro were sent the

11   privacy notice and did not opt-out. As a result, Plaintiffs’ counsel received their contact information
     from Defendant. (Decl. of Wynne, ¶ 4.)
12
            B. The Class Certification Proceedings
13
            On April 25, 2019 Plaintiffs’ counsel asked the Court to impose evidentiary sanctions against
14
     Defendant for violation of two court orders. [Dkt. 55.] On April 30, 2019, the Court denied Plaintiffs’
15
     informal request for sanctions, without prejudice to Plaintiffs’ filing a noticed motion seeking
16   sanctions. [Dkt. 56.]
17          On May 1, 2019, Plaintiffs filed their Motion for Class Certification. [Dkt. 58.] On May 8,

18   2019, Plaintiffs filed their Motion for Sanctions. [Dkt. 61.]
            On May 22, 2019, Defendant filed its Opposition to the Motion for Class Certification
19
     supported by declarations from Ramona Bostani, Wilbur Cabrera, Gregory Jewett and John Moon.
20
     [Dkt. 63, 63-4, 63-5, 63-6, 63-7.] Plaintiffs’ Reply in the class certification proceedings was filed on
21
     June 12, 2019.
22          C. Plaintiffs’ Counsel’s Limited Contacts With Three Putative Class Members
23          Plaintiffs’ counsel obtained the contact information for the Declarants pursuant to the privacy
24   notice procedures. (Decl. of Wynne, ¶ 4.) Plaintiffs’ counsel has the capability to search for updated
25   contact information. (Id., ¶ 5.)
                1. John Moon: On May 24, Plaintiffs’ counsel located Moon on LinkedIn and sent him a
26
     connection request. (Decl. of Wynne, ¶¶ 6-7.) Moon accepted the request. (Id., ¶ 8. Ex. 3.) On or
27
     about May 28, 2019, Plaintiffs’ counsel attempted to contact Moon. Plaintiffs’ counsel was only able
28
                                                         3

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 8 of 19


     to reach a non-personalized voicemail and left a message for Moon identifying himself and requesting
 1
     to speak with him. (Id., ¶ 9.) On or about May 29, 2019, Plaintiffs’ counsel attempted to contact Moon
 2
     using different contact information and reached a voicemail where Plaintiffs’ counsel identified
 3   himself and left a message requesting that he contact Plaintiffs’ counsel. (Id., ¶ 10.)Plaintiffs’ counsel
 4   never spoke to Moon and did not attempt to contact him again before the filing of the Application on
 5   June 5, 2019. (Id.)

 6              2. Ramona Bostani: On or about May 29, 2019, Plaintiffs’ counsel attempted to contact
     Bostani. (Decl. of Wynne, ¶ 11.) Plaintiffs’ counsel called a number and reached Bostani’s mother.
 7
     He identified himself and explained why he was calling. Ms. Bostani’s mother offered to give her
 8
     daughter the message. The entire conversation was completely benign and lasted approximately two
 9
     minutes. (Id.) That same day, Plaintiffs’ counsel called another telephone number for Bostani and she
10   answered the call. Plaintiffs’ counsel had a conversation with Bostani about her experience as an SBB
11   for BofA. The telephone conversation was unremarkable and completely benign. It lasted for
12   approximately 15 minutes. After speaking with her, Plaintiffs’ counsel did not attempt to further
     contact her before the filing of the Application. (Id., ¶ 12.)
13
                3. Greg Jewett: On or about May 27, 2019, Plaintiffs’ counsel attempted to contact
14
     Jewett. Plaintiffs’ counsel reached Jewett who informed him that he did not want to speak with him.
15
     The entire call lasted less than 30 seconds. After speaking with Jewett, Plaintiffs’ counsel did not
16   attempt to further contact him before the filing of the Application. (Decl. of Wynne, ¶ 13.)
17              4. Wilbur Cabrera: On or about May 27, 2019, Plaintiffs’ counsel attempted to contact
18   Cabrera. Plaintiffs’ counsel reached a voicemail inbox and left a message for Cabrera identifying

19   himself and requested that he return the call. Plaintiffs’ counsel never spoke to Mr. Cabrera.
     Plaintiffs’ counsel did not attempt to contact him again before the filing of the Application. (Decl. of
20
     Wynne, ¶ 14.)
21
            D. Defendant’s Scant Evidence in Support of the Ex Parte Application (Annotated)
22
            The Application is supported by just two declarations. Plaintiffs annotate the statements.
23              1. Declaration of John Moon
24          “3.    On May 24, 2019, Edward Wynne at Wynne Law Firm contacted me via LinkedIn. A
25          copy of Mr. Wynne’s LinkedIn message to me is attached as Exhibit 1. I chose not to respond
            to Mr. Wynne’s LinkedIn message because I do not wish to speak with him.” [Mr. Moon’s
26          statement is demonstrably false. Mr. Moon did in fact respond to Mr. Wynne’s LinkedIn
27          message because he accepted Mr. Wynne’s contact request. (Ex. 3, Decl. of Wynne.) Mr.
            Moon omits this material fact from his declaration.]
28
                                                          4

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
     Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 9 of 19


       “4.      On either May 27 or May 28, 2019, Mr. Wynne called my mother and left an
 1
       aggravated voicemail message on her personal cellphone. [Mr. Wynne never talked to Mr.
 2     Moon’s mother. Additionally, Mr. Wynne had no idea the number associated with Mr. Moon
       was in fact his mother’s as there was no identifying information on the voicemail recording.
 3
       Moreover, Mr. Moon’s subjective belief of his mother’s interpretation of a voicemail message
 4     is not admissible evidence and, even assuming its veracity, such an impression does not arise
       to a level warranting judicial intervention] Mr. Wynne’s message caused my mother a great
 5
       deal of confusion, as English is not her first language and caused some confusion as to why
 6     she was being contacted. [In addition to not knowing that Mr. Moon’s mother used the
       telephone number associated with him, her apparent confusion due to her language issue does
 7
       not equate to any conceivable violation on Plaintiffs’ counsel’s part.] Mr. Wynne said on the
 8     voicemail that he represented SBBs and was attempting to contact me about the legal
       ramifications of the declaration that I provided for the Bank and wanted to make sure that I
 9     understood what I signed. He requested that I return his call.” [Dkt. 67-1, ¶ 4.] [A truthful and
10     completely reasonable voicemail message to leave a witness who has injected himself into the
       litigation as a witness on behalf of his employer.]
11
       “5.      On May 29, 2019, Mr. Wynne left me a voicemail on my personal cell phone. Again,
12     Mr. Wynne’s voicemail message said that he wished to speak with me about the legal
13     ramifications of my declaration and whether I understood the consequences of what I signed.
       He requested that I contact him.” [Dkt. 67-1, ¶ 5.] [A single follow-up call with another
14     completely truthful and reasonable voicemail to leave a witness who has injected himself into
15     this litigation on behalf of his employer.]

16     “6.    I have not responded to any of Mr. Wynne’s attempts to contact me. [False. Mr. Moon
       accepted Mr. Wynne’s LinkedIn invitation.] I am aggravated by Mr. Wynne’s attempts to
17     contact me, and I want him to stop. [Mr. Wynne never had a telephone conversation Mr.
       Moon. By the time this declaration was executed, Plaintiffs’ counsel had already ceased
18     attempting to contact Mr. Moon. Moreover, Mr. Moon’s feelings are subjective and vague
       and, even assuming the veracity, such a feeling does not arise to a level warranting judicial
19
       intervention] (Decl. of Wynne, ¶ 15.)] [Dkt. 67-1, ¶ 6.]
20        2. Declaration of Defense Counsel Ashley Li
21     “2.      On May 24, 2019, I was contacted by John Moon, Gregory Jewett, and Wilber
22     Cabrera, all of whom are Small Business Bankers (“SBBs”) employed by Defendant who
       provided declarations in support of Defendant’s Opposition to Plaintiffs’ Motion for Class
23     Certification (“MCC”) [Dkt. 63.], regarding Plaintiffs’ counsel Edward Wynne’s attempts to
24     contact them. [Inadmissible hearsay.] I informed Mr. Moon, Mr. Jewett and Mr. Cabrera that
       they were free to speak with Wynne or not to speak with him. [Defense counsel clearly
25     acknowledges that Plaintiffs’ counsel can speak with putative class members and there is no
26     indication that the communication via LinkedIn was harassing or threatening in any way.] I
       further informed them that there would be no retaliation by the Bank or risk to their jobs if
27     they chose to speak to Wynne, and that there would be no reward or favorable treatment by the
       Bank if they chose not to speak with Wynne.” [Defense counsel is testifying to this disclaimer
28
                                                  5

      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                            18-cv-02346-VC
     Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 10 of 19


       in order to lessen the appearance of impropriety in the filing of a frivolous Application.] [Dkt.
 1
       67-3, ¶ 2.]
 2
       “3.    Mr. Jewett informed me that Wynne sent him a LinkedIn message implying that Mr.
 3     Jewett made a “big mistake” in providing a declaration on the Bank’s behalf and that Wynne
       subsequently proceeded to call Mr. Jewett at work. [Inadmissible hearsay. Mr. Wynne never
 4
       used the phrase “big mistake” in any of his communications. This quote is from Mr. Jewett.
 5     Mr. Wynne had no idea where Mr. Jewett was when he called him.] Mr. Jewett also informed
       me that he advised Wynne that he did not want to be contacted by him. [Inadmissible hearsay.
 6
       Mr. Wynne’s conversation was about 15 seconds in length consisting of Mr. Wynne identifying
 7     himself and stating the purpose of his call and Mr. Jewett stating the he did not want to talk to
       Mr. Wynne. Mr. Wynne made no further attempts to contact Mr. Jewett after he declined to
 8
       speak to Plaintiffs’ counsel. (Decl. of Wynne, ¶ 13.)] [Dkt. 67-3. ¶ 3.]
 9
       “4.     Mr. Cabrera informed me that Wynne messaged him on LinkedIn and attempted to add
10     him as a friend on LinkedIn. [Inadmissible hearsay. Also, LinkedIn profiles are public; any
11     person with a LinkedIn account can send a friend request to any other person on LinkedIn.]
       Marked and attached hereto as Exhibit 1 is a true and correct copy of the screenshot Mr.
12     Cabrera sent me reflecting Wynne’s message sent to him via LinkedIn. [Plaintiffs’ counsel’s
13     LinkedIn message attached as Exhibit 1 is benign and in no way harassing or threatening.]
       Mr. Cabrera further informed me that Wynne also called Cabrera’s personal cell phone and
14     left him a voicemail message. [Attempting to contact someone by two means is not unusual
15     and Plaintiffs’ counsel only left a voicemail message. There is no allegation that the voicemail
       message was harassing, intimidating or threatening in any way.] Based on my discussions
16     with Mr. Cabrera, it is my understanding that he has chosen to ignore Wynne’s messages. [Mr.
17     Wynne has never had a conversation with Mr. Cabrera and Plaintiffs’ counsel has not tried to
       contact Mr. Cabrera since leaving the voicemail. (Decl. of Wynne, ¶ 14.)] [Dkt. 67-3. ¶ 4.]
18
       “5.    On May 24, 2019, Ramona Bostani contacted my firm regarding Wynne’s efforts to
19
       contact her via LinkedIn. [Contacting someone on LinkedIn is not improper.] Ms. Bostani was
20     advised that she is free to speak to Wynne or not to speak to him. [See above.] Ms. Bostani
       was further advised that there will be no retaliation by the Bank or risk to her job if she
21
       chooses to speak to him, and that there will be no reward or favorable treatment by the Bank if
22     she chooses not to speak to him. [See above.] [Dkt. 67-3. ¶ 5.]

23     “6.    On May 30, 2019, Ms. Bostani contacted my firm again via email regarding her
24     concerns about Wynne’s continued attempts to contact her, including calling her mother. [Mr.
       Wynne had no idea the number he called which was associated with Ms. Bostani was her
25     mother’s telephone number. Ms. Bostani’s mother answered the call. Mr. Wynne explained
26     who he was and why he was calling Ms. Bostani. Ms. Bostani’s mother offered to pass a
       message onto her daughter on behalf of Mr. Wynne and Mr. Wynne agreed. The conversation
27     was completely benign and lasted approximately two minutes.] Marked and attached hereto as
28     Exhibit 2 is a true and correct copy of Ms. Bostani’s May 30, 2019 email to my firm and the
                                                  6

      PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                            18-cv-02346-VC
        Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 11 of 19


              attachment thereto, which transmitted a screenshot of her communications with Wynne via
 1
              LinkedIn. [Regarding Exhibit 2, Ms. Bostani’s screenshot email to Defense counsel supports
 2            that Plaintiffs’ counsel contacted her mother by accident. Ms. Bostani also acknowledges that
              she had a call with Plaintiffs’ counsel. The call lasted approximately 15 minutes which
 3
              undermines her claim that she was being harassed, intimidated or threatened in any way.
 4            (Decl. of Wynne, ¶ 9.) Her claim that she is being harassed is subjective, conclusory and
              legally incorrect. Mr. Wynne has not attempted to contact Ms. Bostani since they last spoke on
 5
              May 29, 2019. (Decl. of Wynne, ¶ 12.)]
 6
              E. Defense Counsel Notified Plaintiffs’ Counsel of The “Emergency” Ex Parte
 7               Application 40 Minutes Before Filing

 8            At 5:50 p.m. on June 5, 2019, Defense counsel Ashley Li sent Plaintiffs’ counsel an email
     notifying them that Defendant would be filing the Ex Parte Application. [Dkt. 67-3, Ex. 3.] Defense
 9
     counsel then filed the 25-page Ex Parte Application roughly forty minutes later at 6:29 p.m. [Dkt. 67.]
10
     At no point prior to filing did Defense counsel give notice or otherwise meet and confer regarding the
11   Application contrary to this Court’s Civil Standing Order. (Decl. of Wynne, ¶¶ 16-17.)
12      II.       LEGAL ARGUMENT
13            The bad faith of Defendant’s Ex Parte Application is astounding. Defendant violated the

14   Standing Order in order to make a surprise filing as Plaintiffs prepared the Reply in the class
     certification proceedings. Defense counsel knew that Plaintiffs’ counsel’s contacts with the four
15
     putative class members were entirely benign and in no way abused, misled, coerced any of them or
16
     their families. Furthermore, defense counsel knew that Plaintiffs’ counsel had ceased attempting to
17
     contact the Declarants as of May 29, 2019, yet nevertheless filed this frivolous Application anyway.
18      A. Plaintiffs’ Counsel In No Way Abused, Coerced, Intimidated, Misled Or Did Anything
           Improper in Contacting the Declarants
19
              1. Legal Standard
20
              Defendant does not argue that Plaintiffs’ counsel is barred from communicating with putative
21
     class members at the pre-certification stage. There is no dispute that Plaintiffs’ counsel may contact
22
     PCMs as part of his prosecutorial duties to the putative class. Gulf Oil Co. v. Bernard, 452 U.S. 89,
23   101 (1981); Parris v. Superior Court, 109 Cal.App.4th 285, 292 (2003). There must be “a clear record
24   and specific findings that reflect a weighing of the need for a limitation and potential interference with

25   the rights of the parties.” Gulf Oil Co. supra, 452 U.S. at 101-102. “[T]he touchstone under Rule
     23(d) is … whether the communication is abusive, misleading, coercive or otherwise affects the
26
     administration of justice in the context of a putative class action lawsuit. O’Connor v. Uber
27
     Technologies, Inc., 2013 WL 6407583, at *7 (N.D. Cal. Dec. 6, 2013). Defendant has failed to present
28
                                                        7

              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                    18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 12 of 19


     any evidence of abusive, misleading, coercive or otherwise inappropriate behavior on Plaintiffs’
 1
     counsel’s part.
 2
             2. Defendant’s Bad Faith Misrepresentations and Omissions of Evidence
 3
             Each one of the Declarants did not opt-out from having their contact information disclosed to
 4   Plaintiffs’ counsel pursuant to the privacy notice. By not opting out, there was a distinct possibility
 5   that they would be contacted by Plaintiffs’ counsel at some point in the litigation. Once they signed
 6   declarations in support of Defendant’s Opposition injecting themselves into the litigation, it was a
     near certainty. Plaintiffs’ counsel contacted these individuals for no other reason than to fulfill his
 7
     prosecutorial duties to Plaintiffs and the putative class.
 8
                 a. The LinkedIn Message Sent To The Declarants Was Benign And In No Way
 9                  Abusive, Coercive, Intimidating, Misleading Or Improper
10           A cursory review of Defendant’s evidence in support of its Application reveals the extent of

11   Defendant’s bad faith. There is no credible evidence that Plaintiffs’ counsel abused, harassed, coerced
     mislead or did anything improper in contacting the Declarants. As to all of the Declarants, Plaintiffs’
12
     Counsel sent the following email to the Declarants via LinkedIn:
13
             I am the attorney representing the SBBs in the BofA SBB overtime case. I see that you signed
14           a declaration for your employer. I can understand why you may have felt compelled to do so. I
             would like to discuss the ramifications of that declaration with you and understand what you
15           believe you were signing. You can call me on a confidential basis. Ed Wynne.
16   Defendant’s characterization of this message as abusive, coercive, misleading or improper is
17   groundless. Plaintiffs’ counsel identified the party he represented, recognized that the SBBs may have

18   felt pressure by their employer due to the inherently unequal bargaining position, and offered to
     confidentially speak with them about the consequences of signing the declaration.
19
             Defendant repeatedly emphasizes that Plaintiffs’ counsel’s use of the word “ramifications” is
20
     somehow threatening, intimidating or misleading. A putative class member signing a declaration
21   under penalty of perjury in federal litigation that is adverse to his/her interests and those of his/her
22   colleagues clearly does have ramifications. Moreover, there is no evidence that any putative class
23   member found the word “ramifications” intimidating, threatening, misleading. Defense counsel’s

24   attempt to twist a truthful statement into something that it is not fails.
                 b. The Moon Declaration Contains A Material Misrepresentation
25
             Mr. Moon’s declaration states that “[o]n May 24, 2019, Edward Wynne of Wynne Law Firm
26
     contacted me via LinkedIn . . . I chose not to respond to Mr. Wynne’s LinkedIn message because I do
27
     not wish to speak with him.” (Dkt. 67-1, ¶ 3.) Mr. Moon critically omits that that same day he was
28
                                                          8

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
        Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 13 of 19


     contacted on LinkedIn, he accepted Plaintiffs’ counsel’s LinkedIn connection request. (Decl. of
 1
     Wynne, ¶ 8, Ex. 3.) The acceptance is critical because it completely undermines Defendant’s and Mr.
 2
     Moon’s claims that he did not want to be contacted by Plaintiffs’ counsel. By accepting the
 3   connection request, Mr. Moon’s chose to make himself more accessible. Mr. Moon’s statement about
 4   the accidental allegedly “aggravated” voicemail left on his mother’s phone by Plaintiffs’ counsel is
 5   inadmissible hearsay. (Dkt. 67-1, ¶ 4.) In the Application, Defendant strains to make “aggravated”

 6   into something nefarious; however, Mr. Wynne never even had a telephone conversation with Mr.
     Moon or his mother. Mr. Moon concludes his declaration by stating that he did “not respond to any of
 7
     Mr. Wynne’s attempts to contact [him].” (Id., ¶ 6.) This is a false statement because he did respond by
 8
     accepting the connection request on LinkedIn. Mr. Moon can only go so far as to say that he was
 9
     “aggravated.” (Id.) Even if this is true, Mr. Moon’s “aggravation” does not rise to the level of abuse,
10   coercion, or subterfuge.
11              c. The Li Declaration Is Misleading and Omits Critical Evidence
12          The Li Declaration consists entirely of inadmissible hearsay. The evidence contained in Ms.
     Li’s Declaration is misrepresented throughout the Application and omits critical facts.
13
                        i. Defense Counsel Omits Ms. Bostani’s Conversation With Plaintiffs’
14                         Counsel In Bad Faith
15          Ms. Li testifies that Ms. Bostani first contacted defense counsel regarding Plaintiffs’ counsel’s
16   LinkedIn message on May 24, 2019. Six days later, Ms. Bostani contacted defense counsel on May

17   30, 2019, claiming that Plaintiffs’ counsel had contacted her mother. Plaintiffs’ counsel contacted Ms.
     Bostani’s mother by accident. (Decl. of Wynne, ¶ 11.) Ms. Bostani does not characterize the nature of
18
     Plaintiffs’ counsel’s contact with her mother because it was completely benign. It amounted to Ms.
19
     Bostani’s mother offering to pass along a message to her daughter and nothing more. Moreover, the
20   attached email message from Ms. Bostani to defense counsel states that she spoke to Plaintiffs’
21   counsel, though she does not characterize the conversation she had, before concluding that “[t]his is
22   “harassment!” (Dkt. 67-5 (Ex. 2).) Defense counsel then asserts Plaintiffs’ counsel harassed class

23   members.
            Defense counsel omits that on May 29, 2019, Ms. Bostani and Plaintiffs’ counsel had a
24
     perfectly normal and professional conversation for approximately 15 minutes. (Decl. of Wynne, ¶ 12.)
25
     The fact that this single conversation occurred completely undercuts her claims of harassment and/or
26
     intimidation. If she was truly being harassed and/or intimidated, she would not have spoken Plaintiffs’
27   counsel at all, let alone for 15 minutes. Defense counsel concealed this fact because it completely
28
                                                        9

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 14 of 19


     undermines Defendant’s narrative. This omission was in bad faith. The fact that Ms. Bostani did not
 1
     provide a declaration highlights this intentional omission
 2
                        ii. Defense Counsel Attributes Mr. Jewett’s “Big Mistake” Comment To
 3                          Plaintiffs’ Counsel In Bad Faith

 4          Defense counsel repeatedly misrepresents evidence related to Gregory Jewett and the “big
     mistake” comment throughout the Application. Ms. Li’s declaration states, “Mr. Jewett informed me
 5
     that Wynne sent him a LinkedIn message implying that Mr. Jewett made a “big mistake” in providing
 6
     a declaration on the Bank’s behalf and that Wynne subsequently proceeded to call Mr. Jewett at
 7
     work.” (Dkt. 67-3, ¶ 3, emph. added.) It is clear that it was Mr. Jewett (or Ms. Li more likely) who
 8   said “big mistake,” yet defense counsel repeatedly and intentionally misrepresents that it was
 9   Plaintiffs’ counsel that uttered that phrase in order to buttress their claims of intimidation and
10   harassment. [Dkt. 67, p. 1 (e.g., “Wynne told these PCMs that …they had made a “big mistake” …”).]

11   Defense counsel’s intentional misrepresentation of the facts is bad faith.
                       iii. Defendant Does Not Present Credible Evidence Of A “Campaign”
12
            Ms. Li’s declaration does not contain any material facts regarding declarants, Wilbur Cabrera
13
     and John Moon, only that they received Plaintiffs’ counsel’s LinkedIn message. (Dkt. 67-3, ¶¶ 2, 4.)
14   Plaintiffs’ counsel never actually spoke to any of these individuals. (Decl. of Wynne, ¶¶ 10, 14.)
15   Defendant, nevertheless, alleges Plaintiffs’ counsel embarked on a “campaign” to harass and
16   intimidate Defendant’s declarants. (Dkt. 67, p. 1.) Plaintiffs’ counsel only attempted to contact the

17   five declarants who submitted declarations in support of Defendant’s Opposition to class certification
     and ended up speaking to only two. Plaintiffs’ counsel’s limited attempts at communicating with just
18
     five declarants cannot reasonably be characterized as a “campaign.” Regardless, no one at Wynne
19
     Law Firm has attempted any class member contacts beyond Defendant’s disclosed declarants since
20
     the motion for class certification was filed. (Decl. of Wynne, ¶ 15.).
21
            3. Class Counsel Is Fulfilling Its Duty to the Putative Class And Is Adequate
22          Defendant filed the Application for three improper reasons: (1) Defendant sought to vex,
23   harass and annoy Plaintiffs’ counsel in the preparation of the Reply in the class certification

24   proceedings; (2) Defendant sought to manufacture misconduct by Plaintiffs’ counsel in order to
     deflect the Court’s attention as it considers Plaintiffs’ Court-invited motion for sanctions; and (3)
25
     Defendant wanted to “settle scores” by attempting to hold Plaintiffs’ counsel out to public scrutiny
26
     and scorn, even going so far as to actually allege criminal acts of harassment and stalking.
27
                a. Defendant Filed The Frivolous Application To Vex, Harass and Annoy Plaintiffs’
28                 Counsel In the Preparation Of The Reply In the Class Certification Proceedings
                                                         10

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 15 of 19


            Plaintiffs’ Reply was due on June 12, 2019. Defendant filed the Application seeking
 1
     emergency relief, in violation of the Court’s order, seeking a no contact order, a protective order or a
 2
     TRO. In seeking preliminary relief, Defendant knew that Plaintiffs’ counsel would likely have to
 3   address it immediately. On June 6, 2019, the Court notified the parties that Plaintiffs’ Opposition to
 4   the Application would be due on June 11, 2019, the day before the Reply was due. The timing of the
 5   Application filing suggests an improper purpose.

 6          On June 6, 2019, Plaintiffs’ counsel undertook preparing an administrative motion requesting
     a short six-day continuance. Pursuant to the Northern District’s Local Rules, Plaintiffs inquired
 7
     whether Defendant would stipulate to the extension. (Decl. of Wynne, ¶¶ 18-20, Ex. 5.) Since
 8
     Plaintiffs’ counsel had already ceased trying to contact the declarants, he represented that they had no
 9
     intention of contacting the Declarants so there would be no prejudice to the parties. Defense counsel
10   responded and refused to stipulate citing to undefined misconduct. (Id., ¶ 20, Ex. 5.) Because
11   Plaintiffs’ counsel’s had already ceased attempted communications, the representation should have
12   sufficed to assuage Defendant. Defendant’s failure to stipulate reveals Defendant and defense
     counsel’s true agenda. Defendant and Defense counsel wanted to harass, vex and annoy Plaintiffs’
13
     counsel in the class certification proceedings by making them respond to the frivolous Application.
14
                b. Defendant Filed The Frivolous Application To Manufacture Misconduct By
15                 Plaintiffs’ Counsel
16          The Application is a desperate and pathetic attempt to deflect this Court’s attention from the

17   Court-invited motion for sanctions. Defense counsel made reference to undefined misconduct by
     Plaintiffs’ counsel as a reason for refusing to stipulate; however, defense counsel never identified the
18
     alleged misconduct. This is hardly surprising as Plaintiffs have not engaged in any misconduct with
19
     respect to underlying facts giving rise to the Application or in this litigation as a whole. (Decl. of
20   Wynne, ¶ 21.) Until this frivolous Application was filed, Defendant had raised no issues regarding
21   Plaintiffs’ counsel’s conduct. (Id.) Throughout this litigation Plaintiffs’ counsel has consistently met
22   his obligations to the Court and Defendant while defense counsel has repeatedly violated the Court’s

23   orders causing severe prejudice to the Plaintiffs.
                c. Defendant Filed The Frivolous Application To Embarrass and Humiliate
24
                   Plaintiffs’ Counsel
25          Defendant began the Application with a hypothetical. Plaintiffs have their own: What would
26   this Court do if it learned that a party filed a frivolous motion with no appreciable evidence in a
27   meritless attempt to stave off evidentiary and monetary sanctions by insinuating that the other party’s

28   counsel committed criminal acts against putative class members? That is exactly what has happened
                                                          11

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 16 of 19


     here.
 1
             “A frivolous [pleading] is one that is groundless … with little prospect of success; often
 2
     brought to embarrass or annoy the [target].” Chevron U.S.A., Inc. v. M & M Petroleum Servs., 658
 3   F.3d 948, 952 (9th Cir. 2011). Defendant’s Application is inflammatory, offensive, malicious, false,
 4   misleading, and warrants the full measure of this Court’s disciplinary authority. Defense counsel has
 5   accused Plaintiffs’ counsel of engaging in criminal harassment and stalking. Defense counsel cites to

 6   the California Code provisions defining these criminal acts and argue that issuance of the TRO in this
     case serves the public interest. These false allegations are malicious and incendiary and the Court
 7
     should not tolerate this reckless behavior.
 8
             Plaintiffs’ counsel has been a successful litigator for over 25 years and has built his
 9
     professional reputation through hard work on behalf of class members, while litigating landmark
10   California Supreme Court cases in the area of complex wage and hour class litigation. See Duran v.
11   U.S. Bank National Assn., 59 Cal.4th 1 (2014); see also, Sav-On Drug Stores, Inc. v. Superior Court,
12   34 Cal.4th 319 (2004). Defendant’s filing is malicious, slanderous and hurts Plaintiffs’ counsel and
     his firm’s reputation. That was defense counsel’s intent. The legal press picked up the Application’s
13
     filing and published an article to the legal community nationally outlining Defendant’s scurrilous
14
     allegations of harassment of putative class members. 1 Notwithstanding the fact that there is no
                                                              0F




15
     evidence that Plaintiffs’ counsel engaged in any harassing, coercive or otherwise unethical behavior,
16   Plaintiffs’ counsel cannot un-ring the bell of this bad press.
17           It is, in fact, Defendant that made a “big mistake” by filing the Application and the Court
18   should sanction Defendant and its counsel for this outrageous conduct.

19       B. Defendant Has Not Met Its Burden To Be Granted A TRO Because There Is No
            Evidence Whatsoever of Wrongdoing By Plaintiffs’ Counsel
20
             Parties seeking injunctive relief must show that (1) they are likely to succeed on the merits; (2)
21
     they are likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of
22   equities in their favor; and (4) that an injunction is in the public interest. Toyo Tire Holdings of Ams.
23   Inc. v. Cont’l Tire Am, Inc., 609 F.3d 975, 982 (9th Cir. 2010) (citing Winter v. Natural Res. Def.
24   Council, Inc., 555 U.S. 7 (2008).)
             1. Defendant Has No Likelihood Of Being Successful On The Merits
25
             Defendant relies on inapposite authority. In Grewe v. Cobalt Mortgage, 2016 WL 4547131
26
     1
27    Mike LaSusa, Law360, “BofA Says Plaintiff Firm Is Harassing Its Workers in OT Battle”, June 6,
     2019 (Decl. of Wynne, ¶ 22, Ex. 6)
28
                                                         12

             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                   18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 17 of 19


     (W.D. Wash. 2016), the court issued a TRO after counsel representing the intervenor sent letters
 1
     found to be misleading or improper to class members during the pendency of the notice process. In
 2
     Estakhrian v. Obenstein, 2017 WL 2661616 (C.D. Cal. 2017), the court issued a TRO when the
 3   Defendant sent a blast email out to putative class members offering to settle with the first 263 for
 4   $1,000 apiece. Neither of those situations are remotely similar to the case at bar.
 5          Defendant has not presented any evidence of wrongdoing by Plaintiffs’ counsel. Defendant’s

 6   entire argument concerns only Ms. Bostani. The evidence related to Ms. Bostani consists of
     inadmissible hearsay that the Court should reject and material omissions regarding Plaintiffs’
 7
     counsel’s conversation with her and the message left with her mother.
 8
            Defendant argues that the Bank may suffer harm as a result of Plaintiffs’ counsel interfering
 9
     with “the Bank’s right to present its defense through the testimony of PCMs.” Questioning a witness
10   is not interference – it is one of the corner stones of our legal system and embodied in the Sixth
11   Amendment. Defendant’s argument here is simply nonsense.
12          2. The Bank and the Declarants Have No Risk of Irreparable Harm

13          Even Defendant acknowledges its own authorities are inapposite. Arrendondo v. Delano
     Farms Co., 2010 WL 3212000 (E.D. Cal. 2010) involved an employer engaging in a campaign to
14
     intimidate putative class members from participating in the action. That is not the case here as there
15
     was no “campaign.” Plaintiffs’ counsel only attempted to contact five individuals. By submitting
16   declarations, these individuals injected themselves into the litigation which of course prompted
17   Plaintiffs’ counsel to investigate.
18          Of those who were contacted, Defendant could only obtain one “fly-weight” declaration from

19   Mr. Moon who never even spoke to Mr. Wynne. The best defense counsel came up with is to have
     him say that he felt “aggravated” by Plaintiffs’ counsel’s attempts to contact him – after he accepted
20
     Mr. Wynne’s LinkedIn connection request. Ms. Bostani did not submit a declaration. The evidence
21
     pertaining to her materially omits that she had a cordial, 15-minute conversation with Plaintiffs’
22
     counsel which clearly undermines Ms. Bostani’s claim of harassment. Defendant simply has no
23   evidence that any putative class member ever suffered any harm at any point in their contacts with
24   Plaintiffs’ counsel.

25          Underscoring the lack of merit to the Application, the relief being sought was moot at time of
     its filing. Plaintiffs’ counsel had already ceased trying to contact the Declarants. Plaintiffs’ counsel’s
26
     last contacted one of the Declarants on May 29, 2019. Plaintiffs’ counsel did not try to contact the
27
     Declarants after that, nor did they intend to contact the Declarants at a later date.
28
                                                         13

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 18 of 19


            3. The Balance of Hardships Do Not Weigh In The Bank’s Favor
 1
            The balance of hardships weighs in Plaintiffs’ favor. From Defendant’s perspective, if the
 2
     TRO is granted, nothing would change. Plaintiffs’ counsel would still not be contacting the
 3
     Declarants. Conversely, if the TRO is granted, Plaintiffs’ counsel would be barred from contacting
 4   any putative class members – not just those who Defendant obtained a declaration from. This relief is
 5   excessive, unwarranted and not tied to the meritless claims of abuse. The relief requested is also
 6   absurd on its face. When class certification is granted as it will be, the class members will be
     Plaintiffs’ counsel’s clients after the opt-out period has expired. A blanket no contact order between
 7
     an attorney and his or her client would be a clear violation of due process. The balance of hardships
 8
     clearly weighs in Plaintiffs’ favor.
 9
            4. An Injunction Will Not Serve The Public Interest
10          An injunction will not serve the public interest because Defendant’s Application is frivolous.
11   The public interest is not served by Defendant’s scurrilous accusations that Plaintiffs’ counsel has
12   engaged in criminal harassment and stalking. The Court should exercise its inherent authority under

13   Rule 11 and sanction Defendant and its counsel for presenting these scurrilous arguments.
        C. Defendant Willfully Failed To Comply With Court’s Standing Order Regarding
14
           Emergency Applications
15          Defendant clearly violated the Court’s Standing Order by not making a reasonable effort to
16   notify Plaintiffs’ counsel of its intent to seek emergency relief. Defendant intended to seek emergency
17   relief once it undertook preparing the Application, not when they decided it was ready to be filed.

18   Defendant cites to a number of cases where a party may disregard notice and/or meet and confer
     requirements in seeking emergency relief due to exigency or where meeting and conferring would be
19
     futile. There were no exigent circumstances here. Defendant filed the Application a week after
20
     Plaintiffs’ counsel’s last contact with one of the Declarants. This fact undermines any claims of
21   exigency by Defendant.
22          The violation of the Standing Order was done in bad faith. Had Defense counsel notified
23   Plaintiffs’ counsel and sought to meet and confer, it would have obviated the need for the Application.

24   Defense counsel wanted to file this Ex Parte Application to embarrass, harass, annoy and distract
     Plaintiffs’ counsel as they finished their Reply in the class certification proceedings.
25
        D. The Court Should Issue Rule 11 Sanctions Under the Court’s Inherent Authority
26
            Federal courts have the inherent power to impose sanctions against both attorneys and parties
27
     “bad faith” conduct in litigation or for “willful disobedience” of a court order. Fed. R. Civ. P. Rule
28
                                                        14

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
         Case 3:18-cv-02346-VC Document 74 Filed 06/17/19 Page 19 of 19


     11(c)(3); Chambers v. NASCO, Inc., 501 US 32, 43 (1991); see also Roadway Express, Inc. v. Piper,
 1
     447 US 752, 764-766 (1980). The court’s inherent powers “are governed not by rule or statute but by
 2
     control necessarily vested in the courts to manage their own affairs so as to achieve the orderly and
 3   expeditious disposition of cases.” Chambers v. NASCO, Inc., supra, 501 US at 43. Before a court may
 4   impose sanctions against a lawyer or party under its inherent power, it must find that the lawyer or
 5   party “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers, supra, at 45-

 6   46. Courts have held that that an exercise of inherent authority is proper where compliance with Rule
     11’s technical requirements is impossible, e.g., where the allegedly sanctionable conduct is a request
 7
     for preliminary relief, compliance with Rule 11’s 21-day safe harbor provision may not be possible.
 8
     Methode Electronics v. Adam Technologies, Inc., 371 F3d 923, 927 (7th Cir. 2004) (plaintiff
 9
     proceeded with TRO motion despite defendant’s warnings that sanctions would be sought, and
10   plaintiff then voluntarily dismissed action, all within 7 days.)
11             Here, Defendant’s bad faith conduct is well-documented. The Court should exercise its
12   inherent authority under Rule 11 because Plaintiffs are unable to comply with the requirements of
     Fed. R. Civ. P. 11(c)(2)’s “safe harbor” provision due to Defendant seeking preliminary relief in the
13
     form of a TRO. See Methode Electronics, supra, 371 F3d at 927. Plaintiffs served Defendant with its
14
     Rule 11 Motion on June 14, 2019 and as of the date of this filing, Defendant has not withdrawn the
15
     Application. Barring further instruction from the Court, Plaintiffs presume the Court will rule on the
16   Application at the June 19, 2019 class certification hearing. Thus, the 21-day safe harbor rule will be
17   inapplicable. As such, the Court should issue Rule 11 sanctions on its own motion against Defendant
18   and its counsel in order to deter more bad faith motions that will burden this Court’s docket and

19   prevent the orderly, expeditious disposition of this action. In tandem, Plaintiffs will file their proposed
     Motion for Rule 11 Sanctions at the Court’s invitation in order to recover their attorneys’ fees
20
     incurred due to Defendant’s frivolous Application.
21
        III.      CONCLUSION
22
               Defendant’s Ex Parte Application is completely frivolous and warrants the full disciplinary
23   authority of the Court.
24

25   Dated: June 17, 2019                                     WYNNE LAW FIRM
                                                              By: /s/ Edward J. Wynne
26                                                               Edward J. Wynne
                                                                 Attorney for Plaintiffs
27

28
                                                         15

           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE APPLICATION FOR A NO CONTACT ORDER
                                                                                 18-cv-02346-VC
